Plaintiff in error was tried and convicted upon an information which charged the unlawful sale of whisky to one J.A. Mulky, and on the 21st day of January, 1913, was sentenced to be confined in the county jail for a period of one hundred fifty days, and to pay a fine of three hundred dollars. An appeal was perfected by filing in this court on March 5, 1913, a petition in error with case-made. After a careful examination of the various questions raised, we are satisfied that, under well settled rules, sustained and upheld by the decisions of this court, no error has been committed, to the prejudice of the substantial rights of the defendant. The judgment of the county court of Beckham county is therefore affirmed.